DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 6/18/2021 (“June Resp.”). In the June Resp., claims 1, 3, 4, and 6-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Drawing Objections
The previously presented objections to Figures 2, 4, and 7-9 are withdrawn, but the objections to Figures 1, 3, 5, and 6 are maintained because not each figure has the label “Prior Art”. Applicant has added the label “Prior Art” to each replacement sheet regardless of the number of figures on the sheet, and thus, Figures 2, 4, and 7-9 are understood to represent prior art, however, despite being described as prior art, it is not clear Figures 1, 3, 5, and 6 are prior art. See MPEP § 608.02(g).

Claim Objections
The previously presented claim objections are withdrawn in light of the claim amendments submitted in the June Resp.

35 U.S.C. §§ 102(a)(1) and 103 Claim Rejections
The previously presented 35 U.S.C. §§ 102(a)(1) and 103 claim rejections are withdrawn in light of the claim amendments submitted in the June Resp., however, upon further search and consideration the claims are rejected over newly found prior art as presented below.

Drawings
Figures 1, 3, 5, and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Each of Figures 1, 3, 5, and 6 is described in the Background section of the specification as filed and discussed in such a way as to indicate that which is shown and described is old. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 4, and 6-10 are objected to because of the following informalities:
Claim 1 was previously amended in response to a prior claim objection, however, the change presents new informalities. Thus, claim 1 at the beginning of about line 4, should be changed to “and select and respond to a RAR signal” for grammar.
Claims 3, 4, and 6-10 are also objected to for depending from objected to claim 1.
Appropriate correction is required.

Claim Interpretation
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04.II. 

Claim 16 recites one contingent limitation as “terminating reception of additional RAR signals before an end of a predetermined RAR window for transmitting the additional RAR signals, and proceeding with the wireless communication using information contained in the second RAR signal,” which occurs “when a content of the second RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals,” and the other contingent limitation recites “determining whether a third RAR resource is available to send a signal to the device” and occurs “when the content of the second RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals.” As with claim 11, each contingent limitation only occurs when the other does not based on the condition. As a result, under a broadest reasonable interpretation, only one of the contingent limitations need be taught in the prior art to properly reject the claim, which is indicated in the rejections below.
Claim 18 recites similar limitations as claim 11, however, claim 18 is directed to a “non-transitory computer-readable medium storing computer-executable instructions that when executed perform a method” identical to that of claim 11. Even so, all of the steps of the method as embodied in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (U.S. 2018/0070382, which is newly cited).

Regarding claim 1, Lee teaches:
A wireless communication device (Lee, Fig. 5, the apparatus may be a user equipment (UE), which is a wireless communication device) comprising: 
a processor (Lee, Fig. 5, DSP/Microprocessor 110, ¶ 54) configured to receive one or multiple random access response (RAR) signals, wherein when the processor receives and successfully decodes the one or multiple RAR signals, [and select and respond] to a RAR signal based on the received and successfully decoded one or multiple RAIR signals and proceeds with subsequent wireless communication using information contained in the selected RAR signal (Lee, Fig. 11, steps S1003 (S1103), S1011 (S1111), ¶¶ 107-137, the UE receives at least one RAR signal and successfully decodes the RAR signal, which is used for subsequent communication, see e.g., Fig. 7, steps S905 (S705), S907 (S707], ¶¶ 73, 77-80) 1,
wherein the processor is further configured to terminate further reception of RAR signals based on a content of the received and successfully decoded one or multiple RAR signals, wherein the content instructs the processor to terminate further reception of RAR signals before an end of a predetermined RAR window for transmitting additional RAR signals (Lee, Fig. 11, steps S1003 (S1103), S1107, ¶¶ 107-137, a RAR is successfully decoded and includes an indication to terminate further reception of RAR signals prior to the end of a RAR window)2.

Regarding claim 7, which depends from claim 1, Lee further teaches “the processor is further configured to select a RAR signal based on a content of at least the selected RAR signal,” as claimed. Lee, Fig. 11, steps S1003 (S1103), S1011 (S1111), ¶¶ 107-137, the UE receives at least one RAR signal and successfully decodes the content of the RAR signal, which is used (i.e., selected) for subsequent communication, see e.g., Fig. 7, steps S905 (S705), S907 (S707], ¶¶ 73, 77-80.

Claims 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (U.S. 2013/0044657, which was previously cited and applied).

Regarding claim 11, Oh teaches:
A method of dynamically processing a random access response (RAR) signal to perform wireless communications (Oh, Figs. 1, 26, ¶¶ [0077], [0398-0401]), the method comprising: 
(Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, step 2, ¶¶ [0398-0401]);
determining if a content of the first RAR signal instructs a receiving device to terminate reception and decoding of additional RAR signals (Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, steps 2, 3, ¶¶ [0398-0401], the very nature of establishing communications after successfully decoding a random access response is at least an implicit indication to terminate further reception of other RAR signals); and 
…DM2\9109718.1 26 PATENTG641 8-43402
when the content of the first RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, determining whether a second RAR resource is available to send a signal to the device (Oh, Fig. 1, step 300, for example, additional RAR signals are received because an indication to terminate reception and decoding has not be determined, ¶ [0077]).

Oh does not teach the following limitation in its entirety: “when the content of the first RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, terminating reception of additional RAR signals before an end of a predetermined RAR window for transmitting the additional RAR signals, and proceeding with the wireless communication using information contained in the first RAR signal,” as further recited in claim 11.  As noted above in the Claim Interpretation section, however, this limitation is a contingent limitation that is not given patentable weight because it is not required since the other condition is met, i.e., there is no instruction “to terminate reception and decoding of additional RAR signals.” Thus, this limitation is given no patentable weight.

Regarding claim 14, which depends from claim 11, Oh further teaches “performing a measurement on the first RAR signal and determining whether to terminate reception of further RAR signals based the measurement and the content of the first RAR signal.” Oh, Fig. 1, steps 300, 400, ¶¶ [0077-0083], [0344-0345], at least one RAR signal is selected based on reception of the signals, where the measurement performed on the RAR signals is the very reception and decoding of the signals, and selection of a RAR signal means termination of reception of other RAR signals.

Regarding claim 15, which depends from claim 11, Oh further teaches “when the content of the first RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, and a second RAR resource is available to send a signal to the device, the method further comprises receiving and decoding the second RAR signal from the second RAR resource.” Oh, Fig. 1, step 300, ¶ [0077], additional (i.e., second) RAR signals are available and sent.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Oh, both of which are in the same field of random access communications as the claimed invention.

Regarding claim 3, which depends from claim 2, Lee does not teach the additionally recited limitations. Oh remedies this and teaches “the content of the at least one RAR signal comprises a priority indicator and where the processor is further configured to terminate further reception of RAR signals if the priority indicator value is above or below a predetermined threshold value.” Oh, ¶¶ [0354-0355], the response signals may have indications of priority (including implicitly as they are sent from a base station to which the UE has assigned a priority) and if they satisfy the priority requirement (threshold), then further reception of RAR signals is terminated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine selecting a random access response based on priority so as to “guarantee service requirements.” Oh, ¶ [0355].

Regarding claim 4, which depends from claim 2, Lee does not teach the additionally recited limitations. Oh remedies this and teaches “the content of the at least one RAR signal further comprises at least one parameter from a group consisting of: processing capabilities, storage capabilities, radio load, backhaul load, fronthaul load, processing load, storage load, offered quality of service (QoS), offered latency, offered throughput, offered reliability, supported frequency bands, supported network slices and supported mode of communication.” Oh, Fig. 1, steps 300, 400; also Fig. 26, step 2, ¶¶ [0344-0345], [0399-0400]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine selecting a random access response based on at least one of the claimed parameters so as to “guarantee service requirements.” Oh, ¶¶ [0345-0351].

Regarding claim 6, which depends from claim 1, Lee does not teach the additionally recited limitations. Oh remedies this and teaches “the processor is further configured to select a RAR signal based on measurements performed on the one or multiple RAR signals.” Oh, Fig. 1, steps 300, 400, ¶¶ [0077-0083], [0344-0345], at least one RAR signal is selected based on reception of the signals, where the measurement performed on the RAR signals is the very reception and decoding of the signals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine selecting a random access response based on measurements so as to “guarantee service requirements.” Oh, ¶¶ [0345-0351].

Regarding claim 8, which depends from claim 7, Lee does not teach the additionally recited limitations. Oh remedies this and teaches “the content of the selected RAR signal comprises a priority indicator and wherein the processor is further configured to select the selected RAR signal based on a value of the priority.” Oh, ¶¶ [0077-0083], [0344-0345], the association of the RAR signal with a base station is the priority indicator because the UE has assigned the priority to the base station when sending the random access signals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine selecting a random access response based on priority so as to “guarantee service requirements.” Oh, ¶ [0355].

Regarding claim 9, which depends from claim 8, Lee does not teach the additionally recited limitations. Oh remedies this and further teaches “the processor is further configured to select the RAR signal based also on at least one measurement performed on the one or multiple RAR signals.” Oh, Fig. 1, steps 300, 400, ¶¶ [0077-0083], [0344-0345], at least one RAR signal is selected based on reception of the signals, where the measurement performed on the RAR signals is the very reception and decoding of the signals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine selecting a random access response based on measurements so as to “guarantee service requirements.” Oh, ¶¶ [0345-0351].

Regarding claim 10, which depends from claim 9, Lee does not teach the additionally recited limitations. Oh remedies this and further teaches “the at least one measurement comprises a measurement of received power upon receiving the one or multiple RAR signals.” Oh, ¶¶ [0091-0093], [0345-0347]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine selecting a random access response based on measurements so as to “guarantee service requirements.” Oh, ¶¶ [0345-0351].

Claims 11-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Lee, both of which are in the same field of random access communications as the claimed invention.

Regarding claim 11, Oh teaches:
(Oh, Figs. 1, 26, ¶¶ [0077], [0398-0401]), the method comprising: 
receiving and decoding a first RAR signal from a first RAR resource (Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, step 2, ¶¶ [0398-0401]);
determining if a content of the first RAR signal instructs a receiving device to terminate reception and decoding of additional RAR signals (Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, steps 2, 3, ¶¶ [0398-0401], the very nature of establishing communications after successfully decoding a random access response is at least an implicit indication to terminate further reception of other RAR signals); and 
when the content of the first RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, terminating reception of additional RAR signals …, and proceeding with the wireless communication using information contained in the first RAR signal (Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, steps 2, 3, ¶¶ [0398-0401], the very nature of establishing communications after successfully decoding a random access response is at least an implicit indication to terminate further reception of other RAR signals); andDM2\9109718.1 26 PATENTG641 8-43402
when the content of the first RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, determining whether a second RAR resource is available to send a signal to the device (Oh, Fig. 1, step 300, for example, additional RAR signals are received because an indication to terminate reception and decoding has not be determined, ¶ [0077]).

Oh does not teach that “terminating reception of additional RAR signals [is done] before an end of a predetermined RAR window for transmitting the additional RAR signals,” as further recited in claim 11. Even so, Lee remedies this and teaches that termination of RAR signals can be performed “before an end of a predetermined RAR window for transmitting the additional RAR signals.” Lee, Fig. 11, steps S1003 (S1103), S1107, ¶¶ 107-137, further reception of RAR signals is terminated prior to the end of a RAR window. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine termination of RAR signals prior to a RAR window ending as this would be the logical operation to follow if the command is to stop RAR reception, regardless of whether a RAR window has ended or not. See Lee, ¶¶ 128-132. In other words, there are three ways to stop RAR reception in light of the teachings in Oh and Lee, all of which result in the same predictable result of no longer receiving RAR signals and achieve some benefits, such as reducing power (see Oh, Fig. 26); (2) monitor for RAR signals until the end of a RAR window (see Lee, ¶ 12); and (3) terminate monitoring of RAR signals when instructed explicitly to do so (see Lee, ¶ 12).

Regarding claim 18, there is recited a “non-transitory computer-readable medium storing computer-executable instructions that when executed perform a method of dynamically processing a random access response (RAR) signal to perform wireless communications, the method comprising” steps that are identical to the steps perform in the method of claim 11. Oh does not teach the “non-transitory computer-readable medium”, however, Lee remedies this and teaches a “non-transitory computer-readable medium storing computer-executable instructions that when executed perform a method of dynamically processing a random access response (RAR) signal to perform wireless communications.” Lee, Fig. 5, at least the memory device 130 has instructions that when executed cause the random access processes to be performed, see ¶¶ 52-55, 158, 159. For these reasons, claim 18 is rejected as obvious over Oh and Lee under section 103 using the additional mapping presented above, and the same mappings to Oh and Lee and the rationale presented for the combination of Oh and Lee above in the rejection of claim 11.

Regarding claims 12 and 19, which depend from claims 11 and 18, respectively, Oh further teaches “if the content of the first RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, the content comprises a priority indicator having a value above or below a predetermined threshold value,” as recited in claim 12 and similarly in claim 19. Oh, ¶¶ [0354-0355], the response signals may have indications of priority (including implicitly as they are sent from a base station to which the UE has assigned a priority) and if they satisfy the priority requirement (threshold), then further reception of RAR signals is terminated.

Regarding claims 13 and 20, which depend from claims 11 and 18, respectively, Oh further teaches “when the content of the first RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, the content of the at least one RAR signal comprises at least one parameter from a group consisting of: processing capabilities, storage capabilities, radio load, backhaul load, fronthaul load, processing load, storage load, offered quality of service (QoS), offered latency, offered throughput, offered reliability, supported frequency bands, supported network slices and supported mode of communication,” as recited in claim 13 and similarly in claim 20. Oh, Fig. 1, steps 300, 400; also Fig. 26, step 2, ¶¶ [0344-0345], [0399-0400].

Regarding claims 14 and 21, which depend from claims 11 and 18, respectively, Oh further teaches “performing a measurement on the first RAR signal and determining whether to terminate reception of further RAR signals based the measurement and the content of the first RAR signal,” as recited in claim 14 and similarly in claim 21. Oh, Fig. 1, steps 300, 400, ¶¶ [0077-0083], [0344-0345], at least one RAR signal is selected based on reception of the signals, where the measurement performed on the RAR signals is the very reception and decoding of the signals, and selection of a RAR signal means termination of reception of other RAR signals.

Regarding claims 15 and 22, which depend from claims 11 and 18, respectively, Oh further teaches “when the content of the first RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, and a second RAR resource is available to send a signal to the device, the method further comprises receiving and decoding the second RAR signal from the Oh, Fig. 1, step 300, ¶ [0077], additional (i.e., second) RAR signals are available and sent.

Regarding claims 16, which depends from claim 15, Oh further teaches “determining if a content of the second RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals; and when a content of the second RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, terminating reception of additional RAR signals …; and proceeding with the wireless communication using information contained in the second RAR signal,” as claimed. Oh, Fig. 1, step 400, ¶¶ [0077], [0344-0345]; also Fig. 26, step 2 leading to steps 3, 4, ¶¶ [0398-0399], the very nature of establishing communications after successfully decoding a random access response is at least an implicit determination and indication to terminate further reception of other RAR signals and moving forward with establishing communication based on the successfully decoded RAR signals.
As similarly noted above in the rejection of claim 11, Oh does not teach that “terminating reception of additional RAR signals [is done] before an end of a predetermined RAR window for transmitting the additional RAR signals,” as further recited in claim 16. Even so, Lee remedies this and teaches that termination of RAR signals can be performed “before an end of a predetermined RAR window for transmitting the additional RAR signals.” Lee, Fig. 11, steps S1003 (S1103), S1107, ¶¶ 107-137, further reception of RAR signals is terminated prior to the end of a RAR window. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine termination of RAR signals prior to a RAR window ending as this would be the logical operation to follow if the command is to stop RAR reception, regardless of whether a RAR window has ended or not. See Lee, ¶¶ 128-132. In other words, there are three ways to stop RAR reception in light of the teachings in Oh and Lee, all of which result in the same predictable result of no longer receiving RAR (see Oh, Fig. 26); (2) monitor for RAR signals until the end of a RAR window (see Lee, ¶ 12); and (3) terminate monitoring of RAR signals when instructed explicitly to do so (see Lee, ¶ 12).
Continuing with the remaining limitations of claim 16, the Examiner notes that one way to address the additional limitation of claim 16 is to give it no patentable weight because under a broadest reasonable interpretation this limitation is one of two contingencies for the condition of whether or not the second RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals. As explained in the Claim Interpretation section above, method claims with contingencies such as those in claim 16 only require one of the contingencies to be met under a broadest reasonable interpretation. See MPEP § 2111.04.II. As a result, this limitation can be given no patentable weight since the second RAR signal instructs termination of reception and decoding of additional RAR signals as taught in Oh.

Claims 16, 17, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over either Oh (section 102(a)(1) rejection of claim 15 above) or Oh in view of Lee (section 103 rejections of claims 15 and 22 above), and further in view of Lin (U.S. 2012/0082103, which was previously cited and applied), and all of which are in the same field of random access communications as the claimed invention.3

Regarding claims 16 and 23, which depend from claims 15 and 22, respectively, Oh further teaches “determining if a content of the second RAR signal instructs the receiving device to terminate  Oh, Fig. 1, step 400, ¶¶ [0077], [0344-0345]; also Fig. 26, step 2 leading to steps 3, 4, ¶¶ [0398-0399], the very nature of establishing communications after successfully decoding a random access response is at least an implicit determination and indication to terminate further reception of other RAR signals and moving forward with establishing communication based on the successfully decoded RAR signals.
As similarly noted above in the rejection of claims 11 and 18, Oh does not teach that “terminating reception of additional RAR signals [is done] before an end of a predetermined RAR window for transmitting the additional RAR signals,” as further recited in claim 16 and similarly recited in claim 23. Even so, Lee remedies this and teaches that termination of RAR signals can be performed “before an end of a predetermined RAR window for transmitting the additional RAR signals.” Lee, Fig. 11, steps S1003 (S1103), S1107, ¶¶ 107-137, further reception of RAR signals is terminated prior to the end of a RAR window. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine termination of RAR signals prior to a RAR window ending as this would be the logical operation to follow if the command is to stop RAR reception, regardless of whether a RAR window has ended or not. See Lee, ¶¶ 128-132. In other words, there are three ways to stop RAR reception in light of the teachings in Oh and Lee, all of which result in the same predictable result of no longer receiving RAR signals and achieve some benefits, such as reducing power consumption and freeing resources: (1) successfully receive and decode a RAR signal intended for the UE and continue with connection establishment (see Oh, Fig. 26); (2) monitor for RAR signals until the end of a RAR window (see Lee, ¶ 12); and (3) terminate monitoring of RAR signals when instructed explicitly to do so (see Lee, ¶ 12).
Lin, Fig. 6B, S657, S659, S661, ¶¶ [0050], [0057], [0059-0062], more than two RAR signals may be received, including receiving a third RAR if termination of reception and decoding of additional RAR signals is not indicated, and at least one of those resources may be determined to be available or not, such as in step S661.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the random access procedure of Oh as modified by Lee to continue receiving RAR signals for decoding and determining if a RAR resource is available, such as be determining if a collision occurred, as in Lin, to more efficiently manage wireless resources in an environment shared by multiple types of devices, including machine-type and human-to-human communication devices. See Lin, ¶¶ [0003-0004], [0006-0007].

Regarding claims 17 and 24, which depend from claims 16 and 23, respectively, none of Oh or Lee teach the additionally recited limitations. Lin remedies this and teaches “when the content of the second RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, and the third RAR resource is not available, the method further comprises: performing a measurement on the second RAR signal; and selecting either the first RAR signal or the second RAR signal based on the measurements on the first and second RAR signals, wherein information contained in the selected first or second RAR signal is used to proceed with the wireless communication,” as recited in claim 17 and similarly in claim 24. Lin, Fig. 6B, S657, S659, S661, S663, ¶¶ [0050], [0057], [0059-0062], more than two RAR signals may be received, including receiving a third RAR if termination of reception and decoding of additional RAR signals is not indicated, and at least one of those resources may be determined to be available or not, such as in step S661.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the random access procedure of Oh as modified by Lee to continue receiving RAR signals for decoding and determining if a RAR resource is available, such as be determining if a collision occurred, as in Lin, to more efficiently manage wireless resources in an environment shared by multiple types of devices, including machine-type and human-to-human communication devices. See Lin, ¶¶ [0003-0004], [0006-0007].

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted the steps in Figs. 7 and 11 of Lee are labeled inconsistently and/or erroneously compared with the written description of the figures. The above mappings reflect both labels.
        2 It is noted that Lee is different from the overall described invention in the instant application in that when the instruction in Lee indicates termination the UE treats it as “RAR reception failure” (Lee, ¶ 132), whereas the described invention treats it as a successfully decoded RAR that is selected and processed for subsequent transmission (Spec. Fig. 10, 1010; Fig. 11, 1114). However, the current claim language does not require the specifics of the specification, thus, Lee is considered to teach the limitations as claimed.
        3 Claim 16 contains contingent limitations, and while to be a complete rejection, only one contingent limitation need be addressed (see Claim Interpretation section above), for the sake of completeness, both contingent limitations will be addressed. Thus, claim 16 is rejected as obvious over Oh in view of Lee (see above), and over Oh in view of Lee and in further view of Lin.